Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Registration Rights Agreement”), dated
as of October 2, 2017, is entered into by and between Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and Q-GT (V) Investment Partners,
LLC, a Delaware limited liability company (“Quantum” and, together with the
Company, the “Parties”).

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by that certain Purchase and Sale Agreement (the “Purchase and Sale
Agreement”), dated as of August 25, 2017, by and among the Company, Quantum and
Global Tubing, LLC, a Delaware limited liability company, Quantum has requested,
and the Company has agreed to provide, registration rights with respect to the
Registrable Securities (as hereinafter defined) as set forth in this
Registration Rights Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the Parties
hereby agree as follows:

1.    Definitions. In addition to the terms defined elsewhere in this
Registration Rights Agreement, when used in this Registration Rights Agreement
the following terms shall have the meanings indicated.

“Additional Demand Registration” has the meaning set forth in Section 2(j)
below.

“Affiliate” means with respect to a particular Person, any Person Controlling,
Controlled by, or Under Common Control with such Person.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Block Trade” has the meaning set forth in Section 2(i) below.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which banks are authorized or required by Law to close in the city of Houston,
Texas.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the Preamble above.

“Company Notice” has the meaning set forth in Section 2(c) below.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control”) means possession, directly or indirectly, of the power
to direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a Person.

“Demand Holder” means Quantum and each transferee of Registrable Securities
directly or indirectly (in a chain of title) from Quantum if such transferee to
whom the right to request the Underwritten Shelf Takedown under Section 2(a) has
been expressly assigned in writing directly or indirectly (in a chain of title)
from Quantum as permitted by Section 9 hereof.

“Demand Notice” has the meaning set forth in Section 2(c) below.

“Determination Date” has the meaning set forth in Section 2(a)(iv) below.

“Disposing Holders” has the meaning set forth in Section 10 below.

 



--------------------------------------------------------------------------------

“End of Suspension Notice” has the meaning set forth in Section 4(c)(i) below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Registration Rights Agreement” has the meaning set forth in
Section 2(h) below.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Follow-On Shelf” has the meaning set forth in Section 2(g)(i) below.

“Follow-On Registration Notice” has the meaning set forth in Section 2(g)(i)
below.

“Holder” means (a) Quantum until Quantum ceases to hold any Registrable
Securities, (b) any Affiliate of Quantum if such Affiliate holds Registrable
Securities and until such Affiliate ceases to hold any Registrable Securities
and (c) any holder of Registrable Securities to whom registration rights
conferred by this Registration Rights Agreement have been transferred in
compliance with Section 9 below; provided, however, that a Person shall cease to
be a Holder if and when (i) such Person owns Common Stock representing less than
2% of the outstanding Common Stock, (ii) such Person may dispose of all
Registrable Securities then owned by such Person without restriction and without
the need for current public information pursuant to Rule 144(b) (or any
successor rule) under the Securities Act and (iii) any legend ordinarily
included on restricted securities of the Company has been removed from the
certificates or book-entries evidencing any Registrable Securities then owned by
such Person, and, if the foregoing clauses (i) through (iii) have been
satisfied, the Registrable Securities owned by such Person shall cease to be
Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 7(c) below.

“Indemnifying Party” has the meaning set forth in Section 7(c) below.

“Inspectors” has the meaning set forth in Section 5(j) below.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration, or interpretative or advisory opinion or letter
of a governmental authority.

“Lock-Up Period” has the meaning set forth in Section 4(a) below.

“Other Holders” has the meaning set forth in Section 3(c) below.

“Parties” has the meaning set forth in the Preamble above.

“Person” means any natural person, limited liability company, corporation,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.

“Piggyback Takedown” has the meaning set forth in Section 3(a) below.

“Purchase and Sale Agreement” has the meaning set forth in the Recitals above.

“Quantum” has the meaning set forth in the Preamble above.

“Records” has the meaning set forth in Section 5(j) below.

“Registrable Securities” means the Common Stock issued to Quantum pursuant to
the Purchase and Sale Agreement and any other securities issued or issuable with
respect to such securities by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or reorganization; provided, that any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has become effective, or has been declared effective by the SEC, and it
has been disposed of pursuant to such effective registration statement, (b) it
is sold under circumstances in which all of the applicable conditions of Rule
144 (or any similar provisions then in force) under the Securities Act are met
or (c) it is held by a Person that is not a Holder in accordance with the
provisos to the definition of Holder provided for herein.

 

2



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning set forth in Section 6 below.

“Registration Rights Agreement” has the meaning set forth in the Preamble above.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

“Requesting Holders” means a Holder who requests the Underwritten Shelf Takedown
or a Block Trade.

“SCF” means SCF-V, L.P., a Delaware limited partnership, SCF-VI, L.P., a
Delaware limited partnership, and SCF-VII, L.P., a Delaware limited partnership,
and if any of SCF-V, L.P., SCF-VI, L.P. or SCF-VII, L.P. has Transferred Common
Stock or Common Stock Equivalents (as defined in the Existing Registration
Rights Agreement) to one or more of its Affiliates or if any Affiliate of any of
SCF-V, L.P., SCF-VI, L.P. or SCF-VII, L.P. has acquired Common Stock or Common
Stock Equivalents (as defined in the Existing Registration Rights Agreement)
from the Company, then in any such case such Affiliates.

“SCF Shares” means Common Stock held by SCF that are “Registrable Securities”
under the Existing Registration Rights Agreement.

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Registration Statement” means a registration statement to permit the
public resale of the Registrable Securities.

“Shelf Takedown” means either the Underwritten Shelf Takedown or a Piggyback
Takedown.

“Stockholders Agreement” has the meaning set forth in Section 2(h) below.

“Suspension Notice” has the meaning set forth in Section 4(c)(i) below.

“Tinicum” means Tinicum L.P., a Delaware limited partnership, and if Tinicum
L.P. has Transferred Common Stock or Common Stock Equivalents (as defined in the
Existing Registration Rights Agreement) to one or more of its Affiliates or if
any Affiliate of Tinicum L.P. has acquired Common Stock or Common Stock
Equivalents (as defined in the Existing Registration Rights Agreement) from the
Company, then in any such case such Affiliates.

“Tinicum Shares” means Common Stock held by Tinicum that are “Registrable
Securities” under the Existing Registration Rights Agreement.

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(b) below.

“Underwriter” means a securities dealer which purchases any Registrable
Securities as principal and not as part of such dealer’s market-making
activities.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

3



--------------------------------------------------------------------------------

2. Shelf Registrations.

 

  (a) Filing.

i.    If the Company is a Well-Known Seasoned Issuer on the Business Day
following the closing of the transaction contemplated by the Purchase and Sale
Agreement, then the Company (x) shall prepare and file, no later than three
(3) Business Days following the closing of the transaction contemplated by the
Purchase and Sale Agreement, an Automatic Shelf Registration Statement to permit
the public resale of all of the Registrable Securities in accordance with the
terms of this Registration Rights Agreement and (y) shall use its commercially
reasonable efforts to cause such Automatic Shelf Registration Statement to
remain effective thereafter until there are no longer any Registrable
Securities. The Company shall give written notice of filing such Registration
Statement to all of the Holders as promptly as practicable thereafter.

ii.    If the Company is not a Well-Known Seasoned Issuer on the Business Day
following the closing of the transaction contemplated by the Purchase and Sale
Agreement, then the Company (x) shall prepare and file, no later than three
(3) Business Days following the closing of the transaction contemplated by the
Purchase and Sale Agreement, a Shelf Registration Statement on Form S-3 to
permit the public resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement and (y) shall use commercially
reasonable efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as promptly as practicable, but in no event
more than two (2) Business Days after the date that is thirty (30) days
following the filing thereof (or ninety (90) days following the filing thereof
if the SEC notifies the Company that it will “Review” the Shelf Registration
Statement) and (z) shall use commercially reasonable efforts to cause such Shelf
Registration Statement to remain effective thereafter until there are no longer
any Registrable Securities.

iii.    Upon the Company becoming a Well-Known Seasoned Issuer, the Company
(i) shall give written notice to all of the Holders as promptly as practicable
but in no event later than three (3) Business Days thereafter, and such notice
shall describe, in reasonable detail, the basis on which the Company has become
a Well-Known Seasoned Issuer, and (ii) shall, as promptly as practicable,
register, under an Automatic Shelf Registration Statement, the sale of all of
the Registrable Securities in accordance with the terms of this Registration
Rights Agreement; provided, that the obligation in this Section 2(a)(iii) shall
not apply with respect to Registrable Securities included in an effective
Registration Statement. The Company shall use its commercially reasonable
efforts to file such Automatic Shelf Registration Statement as promptly as
practicable, but in no event later than five (5) Business Days after it becomes
a Well-Known Seasoned Issuer, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities. The Company shall give written notice of filing such
Registration Statement to all of the Holders as promptly as practicable
thereafter.

iv.    At any time after the filing of an Automatic Shelf Registration Statement
by the Company, if the Company is no longer a Well-Known Seasoned Issuer
(the “Determination Date”), within ten (10) Business Days after such
Determination Date, the Company shall (A) give written notice thereof to all of
the Holders and (B) file a Registration Statement on an appropriate form (or a
post-effective amendment converting the Automatic Shelf Registration Statement
to an appropriate form) covering all of the Registrable Securities, and use
commercially reasonable efforts to have such Registration Statement declared
effective as promptly as practicable (but in no event more than thirty
(30) days) after the date the Automatic Shelf Registration Statement is no
longer useable by the Holders to sell their Registrable Securities.

v.    Notwithstanding anything to the contrary contained herein, in any Shelf
Registration Statement filed pursuant to this Section 2(a), the Company shall be
permitted to register the public resale of all or a portion of the SCF Shares or
the Tinicum Shares.

(b)    Requests for Underwritten Shelf Takedown. At any time and from time to
time after the Shelf Registration Statement has been declared effective by the
SEC, any one or more Demand Holders may request to sell all or any portion of
their Registrable Securities in an underwritten offering that is registered
pursuant to the Shelf Registration Statement (the “Underwritten Shelf
Takedown”); provided that in the case of the Underwritten Shelf Takedown such
Demand Holder or Demand Holders will be entitled to make such demand only if the
total offering price of the shares to be sold in such offering (including
piggyback shares and before deduction of underwriting discounts) is reasonably
expected to exceed, in the aggregate, $20 million.

 

4



--------------------------------------------------------------------------------

(c)    Demand Notices. Any requests for the Underwritten Shelf Takedown shall be
made by giving written notice to the Company (the “Demand Notice”). The Demand
Notice shall specify the approximate number of Registrable Securities to be sold
in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of the Underwritten Shelf Takedown.
Within five (5) days after receipt of any Demand Notice, the Company shall give
written notice of the requested Underwritten Shelf Takedown (the “Company
Notice”) to all other Holders of Registrable Securities and, subject to the
provisions of Section 2(d) hereof, shall include in the Underwritten Shelf
Takedown all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten (10) days after
sending the Company Notice.

(d)    Priority on Underwritten Shelf Takedown. If securities to be sold for the
account of any Person (including the Company) other than a Requesting Holder are
desired to be included in the Underwritten Shelf Takedown and if the managing
underwriters for the Underwritten Shelf Takedown advise the Company in writing
that in their opinion the number of Registrable Securities and, if permitted
hereunder, other securities requested to be included in the Underwritten Shelf
Takedown, exceeds the number of Registrable Securities and other securities, if
any, which can be sold in an orderly manner in such offering within a price
range acceptable to the Holders of a majority of the Registrable Securities
requested to be included in the Underwritten Shelf Takedown, the Company shall
include in the Underwritten Shelf Takedown the number of Registrable Securities
which can be so sold in the following order of priority: (i) first, the
Registrable Securities requested to be included in the Underwritten Shelf
Takedown, which in the opinion of such underwriter can be sold in an orderly
manner within the price range of such offering, pro rata among the respective
Holders of such Registrable Securities on the basis of the number of Registrable
Securities requested to be included therein by each such Holder, (ii) second,
securities requested to be included therein by SCF pursuant to the Existing
Registration Rights Agreement, (iii) third, securities requested to be included
therein by Tinicum pursuant to the Existing Registration Rights Agreement,
(iv) fourth, the securities the Company proposes to sell, and (v) fifth, the
other securities requested to be included in the Underwritten Shelf Takedown to
the extent permitted hereunder.

(e)    Restrictions on Underwritten Shelf Takedown. The Company shall not be
obligated to effect more than one Underwritten Shelf Takedown pursuant to this
Agreement and shall not be obligated to effect the Underwritten Shelf Takedown
within 60 days after the pricing of (i) a primary offering of Common Stock by
the Company or (ii) a Demand Registration (as defined in the Existing
Registration Rights Agreement) pursuant to the Existing Registration Rights
Agreement; provided that if in connection with clauses (i) or (ii) hereof the
Company is subject to a lock-up agreement shorter than 60 days, or if the
Company is party to and released from a lock-up agreement, the foregoing
restriction shall not apply beyond the date of expiration or earlier release of
the Company’s lock-up agreement.

(f)    Selection of Underwriters. If the Requesting Holder so indicates, the
Requesting Holder shall have the right to select the investment banker(s) and
manager(s) to administer the offering (which shall consist of one (1) or more
reputable, nationally-recognized investment banks), subject to the Company’s
approval which shall not be unreasonably withheld, conditioned or delayed.

 

  (g) Additional Selling Stockholders and Additional Registrable Securities.

i.    If the Company is not a Well-Known Seasoned Issuer, within thirty
(30) days after a written request by a Demand Holder to register for resale any
additional Registrable Securities owned by such Holders not included in an
effective Registration Statement, the Company shall file a Registration
Statement substantially similar to the Shelf Registration Statement then
effective, if any (each, a “Follow-On Shelf”), to register for resale such
Registrable Securities. The Company shall give written notice of the filing of
the Follow-On Shelf at least 25 days prior to filing the Follow-On Shelf to all
Holders of Registrable Securities (the “Follow-On Registration Notice”) and
shall include in such Follow-On Shelf all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
(10) days after sending the Follow-On Registration Notice. Notwithstanding the
foregoing, the Company shall not be required to file a Follow-On Shelf (x) if
the aggregate amount of Registrable Securities requested to be registered on
such Follow-On Shelf by all

 

5



--------------------------------------------------------------------------------

Holders that have not yet been registered represent less than 1% of the then
outstanding Common Stock or (y) if the Company is not then eligible for use of
Form S-3 for secondary offerings and the Company has filed a Follow-On Shelf in
the prior 180 days. The Company shall use commercially reasonable efforts to
cause such Follow-On Shelf to be declared effective as promptly as practicable
and in any event within thirty (30) days of filing such Follow-On Shelf (or
(90) days if the SEC elects to review the filing). Any Registrable Securities
requested to be registered pursuant to this Section 2(g)(i) that have not been
registered on a Shelf Registration Statement or pursuant to Section 3 below at
the time the Follow-On Shelf is filed shall be registered pursuant to such
Follow-On Shelf.

ii.    If the Company is a Well-Known Seasoned Issuer, within ten (10) Business
Days after a written request by one or more Demand Holders to register for
resale any additional Registrable Securities owned by such Holders, the Company
shall make all necessary filings to include such Registrable Securities in the
Automatic Shelf Registration Statement filed pursuant to Section 2(a).

iii.    If a Shelf Registration Statement or Automatic Shelf Registration
Statement is effective, within five (5) Business Days after written request
therefor by a Holder of Registrable Securities, the Company shall file a
prospectus supplement or current report on Form 8-K to add such Holder as a
selling stockholder in such Shelf Registration Statement or Automatic Shelf
Registration Statement to the extent permitted under the rules and regulations
promulgated by the SEC.

(h)    Other Registration Rights. Except for the Registration Rights Agreement
attached as Exhibit B to that certain Amended and Restated Stockholders
Agreement, dated as of August 2, 2010 (the “Stockholders Agreement”), by and
among the Company and the persons listed as “Stockholders” on the signature
pages to the Stockholders Agreement (as such Registration Rights Agreement has
been amended, the “Existing Registration Rights Agreement”), and the
Stockholders Agreement, the Company represents and warrants that it is not a
party to, or otherwise subject to, any other agreement granting registration
rights to any other Person with respect to any securities of the Company. The
Company represents that the holders of piggyback registration rights under the
Existing Registration Rights Agreement have consented in writing to the
Company’s entry into this Registration Rights Agreement, including Section 2(d),
Section 3(b) and Section 3(c) with respect to priority, and, except as set forth
in Section 2(a)(v), waived any piggyback registration right with respect to the
filing of any Shelf Registration Statement pursuant to Section 2(a) hereof.

(i)    Block Trades. Notwithstanding anything contained in this Section 2, in
the event a sale of Registrable Securities is an underwritten transaction
requiring the involvement of the Company but not involving (i) any “road show”
or (ii) a lock-up agreement of more than 45 days to which the Company is a
party, and which is commonly known as a “block trade” (a “Block Trade”), (1) the
requesting Holder shall (i) give at least four (4) Business Days prior notice in
writing of such transaction to (A) the Company and (B) any holder of Registrable
Securities that is a party to this Registration Rights Agreement and (x) holds
more than 5% of the Common Stock if able to be identified through public filings
or (y) is identified by the Company as an Affiliate of the Company and (ii) with
respect to any Block Trade, identify the potential underwriter(s) in such notice
with contact information for such underwriter(s); and (2) the Company shall
cooperate with such requesting Holder or Holders to the extent it is reasonably
able and shall not be required to give notice thereof to other Holders of
Registrable Securities or permit their participation therein unless reasonably
practicable. Any Block Trade shall be for at least $5 million in expected gross
proceeds. The Company shall not be required to effectuate more than three Block
Trades in any 90-day period. For the avoidance of doubt, a Block Trade shall not
constitute an Underwritten Shelf Takedown.

(j)    Additional Demand Registration. Subject to the provisions hereof, if at
any time the Company ceases to be eligible under applicable law to register
resales of Registrable Securities on a Shelf Registration Statement, any one or
more Demand Holders shall have the right to require the Company to file a
Registration Statement registering for sale all or part of the Registrable
Securities of such Demand Holder under the Securities Act (an “Additional Demand
Registration”) by delivering a written request therefor to the Company
(i) specifying the number of Registrable Securities to be included in such
registration and (ii) containing all information about such Demand Holder
required to be included in such Registration Statement in accordance with
applicable law. As soon as practicable after the receipt of such demand, the
Company shall use commercially reasonable efforts to effect such registration
(including appropriate qualification under applicable blue sky or other state
securities

 

6



--------------------------------------------------------------------------------

laws and appropriate compliance with applicable regulations issued under the
Securities Act and any other governmental requirements or regulations) of the
Registrable Securities that the Company has been so requested to register. The
Company shall not be obligated to effect more than one Additional Demand
Registration pursuant to this Agreement.

 

3. Piggyback Takedowns.

(a)    Right to Piggyback. Whenever the Company proposes to register any of its
securities, or proposes to offer any of its Common Stock pursuant to a
registration statement in an underwritten offering under the Securities Act (a
“Piggyback Takedown”), the Company shall give prompt written notice to all
Holders of Registrable Securities of its intention to effect such Piggyback
Takedown; provided, that if a Holder notifies the Company in writing that it
does not wish to receive notices of Piggyback Takedowns, the Company will not
send such Holder any such notices. In the case of a Piggyback Takedown that is
an underwritten offering under a shelf registration statement, such notice shall
be given not less than five (5) Business Days prior to the expected date of
commencement of marketing efforts for such Piggyback Takedown. In the case of a
Piggyback Takedown that is an underwritten offering under a registration
statement that is not a shelf registration statement, such notice shall be given
not less than five (5) Business Days prior to the expected date of filing of
such registration statement. The Company shall, subject to the provisions of
Section 3(b) and Section 3(c) below, include in such Piggyback Takedown, as
applicable, all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) days after
sending the Company’s notice. Notwithstanding anything to the contrary contained
herein, the Company may determine not to proceed with any Piggyback Takedown
upon written notice to the Holders of Registrable Securities requesting to
include their Registrable Securities in such Piggyback Takedown.

(b)    Priority on Primary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten primary registration on behalf of the Company, and the managing
underwriters for a Piggyback Takedown advise the Company in writing that in
their reasonable opinion the number of securities requested to be included in
such Piggyback Takedown exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such Piggyback Takedown the number which can be so sold
in the following order of priority: (i) first, the securities the Company
proposes to sell, (ii) second, the Registrable Securities requested to be
included in such Piggyback Takedown pursuant to this Registration Rights
Agreement and securities requested to be included in such Piggyback Takedown
pursuant to the Existing Registration Rights Agreement (pro rata on the basis of
the number of securities requested to be included therein by each holder), and
(iii) third, other securities requested to be included in such Piggyback
Takedown.

(c)    Priority on Secondary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten secondary registration on behalf of holders of the Company’s
securities (“Other Holders”), and the managing underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such Piggyback Takedown exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the Other
Holders, the Company shall include in such registration the number which can be
so sold in the following order of priority: (i) first, the securities requested
to be included therein by the Other Holders initiating such registration (which,
in the case of a request by SCF pursuant to the Existing Registration Rights
Agreement, shall include securities requested to be included by SCF and Tinicum,
pro rata on the basis of the number of securities requested to be included
therein by each holder), (ii) second, the Registrable Securities requested to be
included in such registration (pro rata among the holders of any such
Registrable Securities on the basis of the number of Registrable Securities so
requested to be included therein by each Holder) and (iii) third, the securities
the Company proposes to sell, and (iv) fourth, other securities requested to be
included in such registration.

(d)    Selection of Underwriters. If any Piggyback Takedown is an underwritten
offering for the account of the Company, the Company will have the sole right to
select the investment banker(s) and manager(s) for the offering.

(e)    Confidentiality. Each Holder of Registrable Securities agrees that the
fact that a notice pursuant to this Section 3 has been delivered shall
constitute confidential information and such Holder agrees not to disclose that
such notice has been delivered.

 

7



--------------------------------------------------------------------------------

4. Holdback Agreements.

(a)    Restrictions on Public Sale by Holder of Registrable Securities. In
connection with any underwritten public offering of equity securities by the
Company or any Holder of Registrable Securities effected pursuant to this
Registration Rights Agreement, each Holder of Registrable Securities agrees not
to effect any public sale or distribution of securities similar to those being
registered or of any securities convertible into or exchangeable or exercisable
for such securities or hedging transactions relating to the Registrable
Securities, including a sale pursuant to Rule 144 under the Securities Act,
during the period beginning five (5) days prior to the expected date of
“pricing” of such offering and continuing for a period not to exceed 60 days
from the date of such final prospectus (or prospectus supplement if the offering
is made pursuant to a “shelf” registration statement) as shall be reasonably
requested by the managing Underwriter(s) except as part of such registration
(the “Lock-Up Period”); provided, however, that only a Holder who sells
Registrable Securities in an underwritten public offering effected pursuant to
this Registration Rights Agreement shall be subject to the foregoing
restrictions; provided, further, that if (i) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (ii) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the material news or
material event, as applicable, unless the managing Underwriter(s) of such
underwritten public offering waive, in writing, such extension. If and to the
extent requested by the managing Underwriter(s), each Holder of Registrable
Securities subject to the restrictions of this Section 4(a) agrees to execute an
agreement to the foregoing effect with the Underwriters for such offering on
such terms as the managing Underwriter(s) shall reasonably request (with such
modification as reasonably requested by such managing Underwriter(s) to take
into consideration then existing rules of an applicable securities exchange
regarding research analyst publications). Notwithstanding the foregoing, in no
event shall any Holder of Registrable Securities be restricted from effecting
any public sale or distribution of securities pursuant to this Section 4(a) for
more than 120 days during any 12-month period.

(b)    Restrictions on Public Sale by the Company. In connection with any
underwritten public offering of equity securities by any Holder of Registrable
Securities effected pursuant to this Registration Rights Agreement, the Company
agrees not to effect any public sale or distribution of any securities similar
to those being registered, or any securities convertible into or exchangeable or
exercisable for such securities or hedging transactions relating to such
securities, during the Lock-Up Period as shall be reasonably requested by the
managing Underwriter(s) except as part of such registration as permitted hereby;
provided, however, that if (i) during the last 17 days of the initial Lock-Up
Period, the Company releases earnings results or material news or a material
event relating to the Company occurs or (ii) prior to the expiration of the
initial Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the initial
Lock-Up Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the occurrence of the material news or material event, as applicable,
unless the managing Underwriter(s) of such underwritten public offering waive,
in writing, such extension.

 

  (c) Use, and Suspension of Use, of Shelf Registration Statement.

i.    If the Company has filed a “shelf” registration statement and has included
Registrable Securities therein, the Company shall be entitled to suspend (but
not more than an aggregate of 60 days in any 12 month period), for a reasonable
period of time not in excess of 20 days, the offer or sale of Registrable
Securities pursuant to such registration statement by any Holder of Registrable
Securities if (A) a “road show” is not then in progress with respect to a
proposed offering of Registrable Securities by such Holder pursuant to such
registration statement and such Holder has not executed an underwriting
agreement with respect to a pending sale of Registrable Securities pursuant to
such registration statement and (B) (x) the Company or any of its subsidiaries
are engaged in confidential negotiations or other confidential business
activities, disclosure of which would be required if such registration statement
were used (but would not be required if such registration statement were not
used) and the Board determines in good faith that such disclosure would be
materially detrimental to the Company or (y) the Company has experienced some
other material non-public event or is in possession of material non-public
information concerning the Company, and the Board determines in good faith

 

8



--------------------------------------------------------------------------------

that such disclosure would be materially detrimental to the Company. In order to
suspend the use of the registration statement pursuant to this Section 4(c), the
Company shall promptly, upon determining to seek such suspension, deliver to the
holders of Registrable Securities included in such registration statement, a
certificate signed by the Chief Executive Officer of the Company stating that
the Company is suspending use of such registration statement pursuant to this
Section 4(c) (a “Suspension Notice”) and, only upon request by a Holder, the
basis therefor in reasonable detail. Following the conclusion of any
circumstance resulting in the suspension of a registration statement hereunder,
the Company shall promptly notify each Holder in writing that it may resume use
of the registration statement (an “End of Suspension Notice”). Each Holder of
Registrable Securities agrees that the fact that a Suspension Notice pursuant to
this Section 4(c) has been delivered shall constitute confidential information
and such Holder agrees not to disclose that such notice has been delivered.

ii.    Notwithstanding any other provision of this Section 4, the Company will
not send any Suspension Notices or End of Suspension Notices to any Holder
following the six (6) month anniversary of the closing of the transaction
contemplated by the Purchase and Sale Agreement, except as provided in the next
sentence. Following the six (6) month anniversary of the closing of the
transaction contemplated by the Purchase and Sale Agreement, each time prior to
a Holder’s intended use of an effective Shelf Registration Statement, such
Holder will notify the Company in writing at least two (2) Business Days in
advance of such intended use, and if a Suspension Notice was previously
delivered (or would have been delivered but for the provisions of this
Section 4(c)(ii)) and the related suspension period remains in effect, the
Company will so notify such Holder, within one (1) Business Day of such Holder’s
notification to the Company, by delivering to such Holder a copy of such
previous Suspension Notice, and thereafter will provide such Holder with the
related End of Suspension Notice immediately upon its availability.

5.    Registration Procedures. Whenever a Holder requests that any Registrable
Securities not previously included in an effective registration statement be
registered pursuant to this Registration Rights Agreement, and when any Holder
proposes to carry out the Underwritten Shelf Takedown pursuant to this
Registration Rights Agreement, the Company will, at its expense, use
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities under the Securities Act as soon as reasonably
practicable in accordance with the intended method of disposition thereof, and
in connection therewith the Company will as expeditiously as practicable:

(a)    to the extent applicable, prepare and file with the SEC a registration
statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of the Registrable Securities to be registered thereunder in accordance
with the intended method of distribution thereof, and use commercially
reasonable efforts and proceed diligently and in good faith to cause such filed
registration statement to become effective under the Securities Act; provided
that before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to all Selling Holders and to one
counsel reasonably acceptable to the Company selected by the Selling Holders,
copies of all such documents proposed to be filed, which documents will be
subject to the review of such counsel;

(b)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective pursuant to Section 2
for a period (except as provided in the last paragraph of this Section 5) of not
less than 270 consecutive days (or three years, or such shorter period as the
Holder who holds a majority of the Registrable Securities covered by such
registration may elect, if a “shelf” registration) or, if shorter, the period
terminating when all Registrable Securities covered by such registration
statement have been sold (but not before the expiration of the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder, if
applicable) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended method of disposition by the Selling
Holders thereof set forth in such registration statement; provided however that
any Selling Holder that has been included on a “shelf” registration statement
may request that such Seller Holder’s Registrable Securities be removed from
such registration statement, in which event the Company shall promptly either
withdraw such registration statement or file a post-effective amendment to such
registration statement removing such Registrable Securities;

 

9



--------------------------------------------------------------------------------

(c)    furnish to each such Selling Holder such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto), the prospectus included in such registration
statement (including each preliminary prospectus) and such other documents as
such Selling Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Selling Holder;

(d)    notify the Selling Holders promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective under the Securities Act and each applicable state Law, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a registration statement or related prospectus or
for additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of a registration statement or the initiation of
any proceedings for that purpose, (iv) if at any time the representations or
warranties of the Company or any of its subsidiaries contained in any agreement
(including any underwriting agreement) contemplated by Section 5(i) below cease
to be true and correct in any material respect, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (vi) of the happening of any event which makes any statement made in
such registration statement or related prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such registration statement,
prospectus or documents so that, in the case of the registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(vii) of the Company’s reasonable determination that a post-effective amendment
to a registration statement would be appropriate;

(e)    use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment;

(f)    cooperate with the Selling Holders and the managing Underwriter(s) to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates shall not bear any
restrictive legends and shall be in a form eligible for deposit with The
Depositary Trust Company;

(g)    use commercially reasonable efforts to register or qualify such
Registrable Securities as promptly as practicable under such other securities or
blue sky laws of such jurisdictions as any Selling Holder or managing
Underwriter reasonably (in light of the intended plan of distribution) requests
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Selling Holder or managing Underwriter to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Selling Holder; provided that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (g), (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction;

(h)    use commercially reasonable efforts to cause such Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities, if any, as may be required of the Company to enable the Selling
Holder or Selling Holders thereof to consummate the disposition of such
Registrable Securities;

(i)    enter into customary agreements (including an underwriting agreement in
customary form with customary indemnification provisions) and take such other
actions as are reasonably required or advisable in order to expedite or
facilitate the disposition of such Registrable Securities, including providing
reasonable availability of appropriate members of senior management of the
Company to provide customary due diligence assistance in connection with any
offering and to participate in customary “road show” presentations in connection
with any underwritten offerings in substantially the same manner as they would
in an underwritten primary registered public offering by the Company of its
Common Stock, after taking into account the reasonable business requirements of
the Company in determining the scheduling and duration of any road show;

 

10



--------------------------------------------------------------------------------

(j)    make available for inspection by any Selling Holder of such Registrable
Securities, any Underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other professional
retained by any such Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspectors in connection
with such registration statement. Each Selling Holder of such Registrable
Securities agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Company or its
Affiliates unless and until such is made generally available to the public
(other than by such Selling Holder). Each Selling Holder of such Registrable
Securities further agrees that it will, as soon as practicable upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
give notice to the Company and allow the Company at its expense to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

(k)    use commercially reasonable efforts to obtain a comfort letter or comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by comfort letters as the
managing Underwriter(s) reasonably request(s);

(l)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering a
period of twelve months, beginning within three months after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

(m)    use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed or quoted on any inter-dealer quotation
system on which similar securities issued by the Company are then quoted;

(n)    if any event contemplated by Section 5(d)(vi) above shall occur, as
promptly as practicable prepare a supplement or amendment or post-effective
amendment to such registration statement or the related prospectus or any
document incorporated therein by reference or promptly file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and

(o)    cooperate and assist in any filing required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter, including
any “qualified independent underwriter,” or any Selling Holder.

Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that (i) any registration effected pursuant to this Registration Rights
Agreement that is a “shelf” registration pursuant to Rule 415 under the
Securities Act shall contain all language (including on the prospectus cover
page, the principal stockholders’ chart and the plan of distribution) as may be
reasonably requested by a holder of Registrable Securities. The Company may
require each Selling Holder to promptly furnish in writing to the Company such
information regarding the distribution of the Registrable Securities as it may
from time to time reasonably request and such other information as may be
legally required in connection with such registration. Notwithstanding anything
herein to the contrary, the Company shall have the right to exclude from any
offering the Registrable Securities of any Selling Holder who does not comply
with the provisions of the immediately preceding sentence.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 5(d)(vi) hereof,
such Selling Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 5(n) hereof, and, if so directed
by the Company, such Selling Holder will deliver to the Company all copies,
other than permanent file copies, then in such Selling Holder’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. In the event the Company shall give such notice, the
Company shall extend the

 

11



--------------------------------------------------------------------------------

period during which such registration statement shall be maintained effective
(including the period referred to in Section 5(b) hereof) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 5(d)(vi) hereof to the date when the Company shall make available to
the Selling Holders of Registrable Securities covered by such registration
statement a prospectus supplemented or amended to conform with the requirements
of Section 5(n) hereof.

6.    Registration Expenses. In connection with any registration statement
required to be filed hereunder, the Company shall pay the following registration
expenses (the “Registration Expenses”):

(a)    all registration and filing fees (including with respect to filings to be
made with FINRA);

(b)    fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities);

(c)    printing expenses;

(d)    internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties);

(e)    the fees and expenses incurred in connection with the listing on an
exchange of the Registrable Securities if the Company shall choose, or be
required pursuant to Section 5(m), to list such Registrable Securities;

(f)    reasonable fees and disbursements of counsel for the Company and
customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any comfort letters requested
pursuant to Section 5(k) hereof);

(g)    the reasonable fees and expenses of any special experts retained by the
Company in connection with such registration;

(h)    reasonable fees and expenses of one counsel reasonably acceptable to the
Company selected by the Selling Holders incurred in connection with the
registration of such Registrable Securities hereunder; and

(i)    fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in any offering pursuant to Rule 2720 of the
FINRA Manual.

The Company shall not have any obligation to pay any underwriting fees,
discounts, or commissions attributable to the sale of Registrable Securities or,
except as provided by clause (b), (h) or (i) above, any out-of-pocket expenses
of the Holders (or the agents who manage their accounts) or the fees and
disbursements of any Underwriter.

 

7. Indemnification; Contribution.

(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Selling Holder, each Person, if any, who controls such Selling
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, and the officers, directors, agents, general and limited
partners, and employees of each Selling Holder and each such controlling Person
from and against any and all losses, claims, damages, liabilities (joint or
several), and expenses (including reasonable costs of investigation and
attorneys’ fees) arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses arise
out of, or are based upon and in conformity with, any such untrue statement or
omission or allegation thereof based upon information furnished in writing to
the Company by such Selling Holder or on such Selling Holder’s behalf expressly
for use therein. The Company also agrees to indemnify any Underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such Underwriters on substantially the same basis as that of the
indemnification of the Selling Holders provided in this Section 7(a).

 

12



--------------------------------------------------------------------------------

(b)    Indemnification by Holder of Registrable Securities. Each Selling Holder
agrees to indemnify and hold harmless each other Selling Holder, the Company,
and each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, agents and employees of each other Selling Holder, the
Company and each such controlling Person to the same extent as the foregoing
indemnity from the Company to such Selling Holder, but only with respect to
information furnished in writing by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any registration statement or prospectus
relating to the Registrable Securities. The liability of any Selling Holder
under this Section 7(b) shall be limited to the aggregate cash and property
received by such Selling Holder pursuant to the sale of Registrable Securities
covered by such registration statement or prospectus.

(c)    Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation) shall be brought or asserted against
any Person entitled to indemnification under Section 7(a) or 7(b) above (an
“Indemnified Party”) in respect of which indemnity may be sought from any Person
who has agreed to provide such indemnification under Section 7(a) or 7(b) above
(an “Indemnifying Party”), the Indemnified Party shall give prompt written
notice to the Indemnifying Party and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all reasonable expenses
of such defense. Such Indemnified Party shall have the right to employ separate
counsel in any such action or proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party has agreed to pay such
fees and expenses or (ii) the Indemnifying Party fails promptly to assume the
defense of such action or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party or (iii) the named parties to any such
action or proceeding (including any impleaded parties) include both such
Indemnified Party and Indemnifying Party (or an Affiliate of the Indemnifying
Party), and such Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to the Indemnifying Party, or
there is a conflict of interest on the part of counsel employed by the
Indemnifying Party to represent such Indemnified Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party). Notwithstanding the
foregoing, the Indemnifying Party shall not, in connection with any such action
or proceeding or separate but substantially similar related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable at any time for the fees and expenses of more than
one separate firm of attorneys (together in each case with appropriate local
counsel). The Indemnifying Party shall not be liable for any settlement of any
such action or proceeding effected without its written consent (which consent
will not be unreasonably withheld), but if settled with its written consent, or
if there be a final judgment for the plaintiff in any such action or proceeding,
the Indemnifying Party shall indemnify and hold harmless such Indemnified Party
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. The Indemnifying Party shall not consent to entry
of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such action or
proceeding for which such Indemnified Party would be entitled to indemnification
hereunder.

(d)    Contribution. If the indemnification provided for in this Section 7 is
unavailable to the Indemnified Parties in respect of any losses, claims,
damages, liabilities or judgments referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Parties, shall
contribute to the amount paid or payable by such Indemnified Parties as a result
of such losses, claims, damages, liabilities and judgments as between the
Company on the one hand and each Selling Holder on the other, in such proportion
as is appropriate to reflect the relative fault of the Company and of each
Selling Holder in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or judgments, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Person, and such Persons’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

13



--------------------------------------------------------------------------------

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 7(d) were determined by any
method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages, liabilities or judgments referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7(d), no Selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities of such Selling Holder were offered to
the public (less any underwriting discounts or commissions) exceeds the amount
of any damages which such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

8.    Participation in Underwritten Offering. No Holder may participate in any
underwritten offering hereunder unless such Holder (a) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Person entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements
and this Registration Rights Agreement.

9.    Transfers of Registration Rights. The provisions hereof will inure to the
benefit of and be binding upon the successors and assigns of each of the
Parties, except as otherwise provided herein; provided, however, that the
registration rights granted hereby may be transferred only (i) by operation of
Law or (ii) to any Person to whom a Holder transfers Registrable Securities,
provided that any such transferee shall not be entitled to rights pursuant to
Section 2, 3 or 4 hereof unless such transferee of registration rights hereunder
agrees to be bound by the terms and conditions hereof and executes and delivers
to the Company an acknowledgment and agreement to such effect.

10.    Information Rights in Private Sale. If any Demand Holders who then hold
in the aggregate a minimum of 5% of the Company’s Common Stock (such Demand
Holders, for purposes of this Section 10, being herein called the “Disposing
Holders”) propose to Transfer in a private transaction Registrable Securities
having a fair market value in excess of $20,000,000, as determined in good faith
by such Disposing Holders, then held by such Disposing Holders, then, the
Company shall afford to such Disposing Holders, such prospective transferees and
their respective counsel, accountants, lenders and other representatives, full
access during normal business hours to the properties, books, contracts, records
and management of the Company in order that such parties may have full
opportunity to make such investigations as they shall desire to make of the
Company and shall, upon request, promptly furnish to such parties all other
information concerning the Company as such parties may reasonably request in
connection with such prospective transfer, in each case subject to such
confidentiality restrictions or obligations as the Company may reasonably
require; provided, however, that any such investigation shall be conducted in
such a manner as not to interfere unreasonably with the Company’s business and
operations.

11.    Rule 144 and Rule 144A; Other Exemptions. With a view to making available
to the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the SEC
that may at any time permit a Holder of Registrable Securities to sell
securities of the Company to the public without registration, the Company agrees
that it will use commercially reasonable efforts to (i) file in a timely manner
all reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and (ii) make available information necessary to comply with Rule 144
and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the SEC. Upon the reasonable request of any
Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.

 

14



--------------------------------------------------------------------------------

12.    Entire Agreement. The foregoing provisions of this Registration Rights
Agreement contain the entire understanding of the Parties respecting the subject
matter hereof and supersede all prior agreements, discussions and understandings
with respect thereto.

 

13.    Miscellaneous.

(a)    Construction. All references in this Registration Rights Agreement to
Sections, subsections and other subdivisions refer to the corresponding
Sections, subsections and other subdivisions of or to this Registration Rights
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Sections, subsections or other subdivisions of this Registration Rights
Agreement are for convenience only, do not constitute any part of this
Registration Rights Agreement, and shall be disregarded in construing the
language hereof. The words “this Registration Rights Agreement,” “herein,”
“hereby,” “hereunder” and “hereof” and words of similar import refer to this
Registration Rights Agreement as a whole and not to any particular subdivision
unless expressly so limited. The words “this Section” and “this subsection” and
words of similar import refer only to the Section or subsection hereof in which
such words occur. The word “or” is not exclusive, and the word “including” (in
its various forms) means including without limitation. Pronouns in masculine,
feminine or neuter genders shall be construed to state and include any other
gender, and words, terms and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires.

(b)    Notice. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made (i) when delivered if delivered in person or sent by nationally recognized
overnight or second day courier service, (ii) upon transmission by fax if
transmission is confirmed, or (iii) three (3) Business Days after deposit with a
United States post office if delivered by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties as follows:

if to the Company, addressed to:

Forum Energy Technologies, Inc.

920 Memorial City Way, Suite 1000

Houston, Texas 77024

Attention: Jim McCulloch

John Ivascu

Facsimile: (713) 583-9346

with a copy to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: J. David Kirkland

James Marshall

Facsimile: (713) 229-1522

if to Quantum, addressed to:

Q-GT (V) Investment Partners, LLC

1401 McKinney Street, Suite 2700

Houston, TX 77010

Attention: General Counsel

Email: JBaird@quantumep.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

 

15



--------------------------------------------------------------------------------

Attention: Keith Fullenweider

Facsimile: (713) 615-5085

or to such other place and with such other copies as any party hereto may
designate as to itself by written notice to the others in accordance with this
Section 13(b).

(c)    No Lock-Up. For the avoidance of doubt and notwithstanding anything
contained in this Registration Rights Agreement, in no event will any officer or
director of the Company be obligated to enter into any lock-up or similar
agreement in connection with any offer or sale effected pursuant to this
Registration Rights Agreement unless (i) such individual owns securities that
are included in such offer and sale or (ii) the managing underwriters advise the
Company that, in their opinion, the failure to do so would preclude the Holders
from effecting a Shelf Takedown or a Block Trade, in which case the Company
shall use commercially reasonable efforts to cause each of its officers and
directors as may be reasonably requested by the managing underwriters to enter
into a lock-up or similar agreement in a form consistent with that used in
connection with prior offerings by the Company (including with respect to
permitted exceptions as to stock options and 10b5-1 trading plans).

(d)    Binding Effect. This Registration Rights Agreement is binding on and
inures to the benefit of the Parties and their respective heirs, legal
representatives, successors, and assigns.

(e)    Governing Law. This agreement is governed by and shall be construed in
accordance with the law of the state of Delaware without regard to the
principles of conflicts of law thereof.

(f)    Severability. If any provision of this Registration Rights Agreement or
the application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Registration Rights Agreement
and the application of that provision to other Persons or circumstances shall
not be affected thereby and that provision shall be enforced to the greatest
extent permitted by Law. Furthermore, in lieu of each such invalid or
unenforceable provision, there shall be added automatically as a part of this
Registration Rights Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

(g)    Counterparts. This Registration Rights Agreement may be executed in any
number of counterparts, including facsimile counterparts, with the same effect
as if all signing parties had signed the same document. All counterparts shall
be construed together and constitute the same instrument.

(h)    Section Headings. Headings contained in this Registration Rights
Agreement are inserted only as a matter of convenience and in no way define,
limit, or extend the scope or intent of this Registration Rights Agreement or
any provisions hereof.

(i)    Cumulative Rights. The rights of the Parties under this Registration
Rights Agreement are cumulative and in addition to all similar and other rights
of such parties under other agreements.

(j)    Further Assurances. In connection with this Registration Rights Agreement
and the transactions contemplated hereby, each Party shall execute and deliver
any additional documents and instruments and perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this
Registration Rights Agreement and those transactions.

(k)    Amendment. The provisions of this Registration Rights Agreement may only
be amended by the written consent of the Company and the Demand Holders (if the
Demand Holders then own Registrable Securities); provided, however, that any
amendment that has an adverse effect on the rights of, or imposes additional
obligations on, the Holders other than the Demand Holders shall require the
consent of such Holders other than the Demand Holders that hold in the aggregate
at least 50% of the Registrable Securities then held by such Holders (if such
Holders then own Registrable Securities). The Holders acknowledge and agree that
any Person that becomes a Stockholder shall have the rights and obligations set
forth in this Registration Rights Agreement and that such Person becoming a
Stockholder shall be deemed not to be an amendment to this Registration Rights
Agreement.

 

16



--------------------------------------------------------------------------------

(l)    Termination. The provisions of this Registration Rights Agreement shall
terminate with respect to any Holder and be of no further force or effect when
all Registrable Securities held by such Holder no longer constitute Registrable
Securities; provided that the provisions of Section 7 of this Registration
Rights Agreement shall survive for any sales of Registrable Securities prior to
such date.

(m)    Removal of Legend. The Company, at its sole cost, shall remove any legend
ordinarily included on restricted securities of the Company (or instruct its
transfer agent to so remove such legend) from the certificates or book-entries
evidencing Registrable Securities if such Common Stock (i) is sold pursuant to
an effective registration statement under the Securities Act, (ii) is sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company) or (iii) is eligible for sale under Rule 144. Each Holder agrees to
provide the Company, its counsel and/or the transfer agent with evidence
reasonably requested by it in order to cause the removal of such legend,
including, as may be appropriate, any information the Company deems necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Company (and a covenant to inform the Company if it should
thereafter become an Affiliate and to consent to exchange any certificates or
instruments representing the Common Stock for ones bearing an appropriate
restrictive legend) and regarding the length of time the Common Stock has been
held. Any fees (with respect to the transfer agent, Company counsel or
otherwise) associated with the issuance of any legal opinion required by the
Company’s transfer agent or the removal of such legend shall be borne by the
Company. If a legend is no longer required pursuant to the foregoing, the
Company will use commercially reasonable efforts to, no later than three
(3) Business Days following the delivery by a Holder to the Company or the
transfer agent (with notice to the Company) of a legended certificate or
instrument representing the Common Stock (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) and any representation letter or certification as
may be requested by the Company, deliver or cause to be delivered to such
Company a certificate or instrument (as the case may be) representing such
Common Stock that is free from all restrictive legends.

(n)    Remedies; Specific Performance. Any Person having rights under any
provision of this Registration Rights Agreement shall be entitled to enforce
such rights specifically, to recover damages caused by reason of any breach of
any provision of this Registration Rights Agreement and to exercise all other
rights existing in their favor. The Parties agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Registration Rights Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive relief (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Registration Rights Agreement and shall not be required to prove irreparable
injury to such party or that such party does not have an adequate remedy at law
with respect to any breach of this Registration Rights Agreement (each of which
elements the Parties admit). The Parties further agree and acknowledge that each
and every obligation applicable to it contained in this Registration Rights
Agreement shall be specifically enforceable against it and hereby waives and
agrees not to assert any defenses against an action for specific performance of
their respective obligations hereunder. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Agreement or otherwise.

(Signature Page Follows)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.

 

FORUM ENERGY TECHNOLOGIES, INC.

By:

 

/s/ Prady Iyyanki

Name:   Prady Iyyanki Title:   President and Chief Executive Officer Q-GT
(V) INVESTMENT PARTNERS, LLC By:  

/s/ Dheeraj Verma

Name:   Dheeraj Verma Title:   Authorized Person

Signature Page to Registration Rights Agreement